Upon careful consideration of petition for rehearing, we are unable to discover any material point overlooked in the decision of the Court.
The right of the defendant, Abbott, to show that E.K. Gibson was a partner in the business purchased by him from Harris, or to establish any other liability of Gibson to him growing out of the transaction, is not *Page 414 
affected by the refusal of the Court to make Gibson a party to the action.
It is therefore ordered, that the petition be dismissed and the rehearing refused, and the stay of the remittitur heretofore granted be revoked.